 
EXHIBIT 10.8
 
Supplementary Agreement on the concrete clauses of the Cooperation Contract


Party A: Inner Mongolia Yongye Biotechnology Co., Ltd
Party B: Asian Standard Oil Limited


The two parties reached the following agreement on the concrete clauses of the
Cooperation Contract:
1.
Party A agrees to let the IPR and registered trade mark (category 1. application
number: 4128935), patent (an animal nutriment and its method of preparation,
patent number: 2005101182402; a plant nutriment and its method of preparation,
patent number: 2006101319537) belong to the cooperated company of the two
parties, namely, Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd;

2.
Party A agrees to transfer all the members of the management team of Inner
Mongolia Yongye Biotechnology Co., Ltd. to Inner Mongolia Yongye Nongfeng
Biotechnology Co., Ltd.;

3.
Party A agrees to transfer the previous, current, and will-to-be clients and the
Sale Contract to Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd.;

4.
Party A agrees to sign the Exclusive Manufacturing Consignment Contract with
Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd. to provide the production
on the basis of cost and overhead. Inner Mongolia Yongye Nongfeng Biotechnology
Co. Ltd. has the right to purchase the production plant of Inner Mongolia Yongye
Biotechnology Co., Ltd. within two years at the cost price;

5.
Within ninety working days after Party A and Party B sign this Supplementary
Agreement, Party A should finish the modified application procedures for the
above related clauses. 

 


Party A: Inner Mongolia Yongye Biotechnology Co., Ltd.       


Sealed by Inner Mongolia Yongye Biotechnology Co,. Ltd.


Party B: Asia Standard Oil Limited


Sealed by Asia Standard Oil Limited
 
 

--------------------------------------------------------------------------------

